Denied and Opinion Filed February 18, 2020




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01049-CV

      IN RE ALEXANDER GUEVARA AND JOSE ALFREDO GUEVARA, Relators

                   Original Proceeding from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-05364-D

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Nowell
                                    Opinion by Justice Myers
       Relators Alexander Guevara and Jose Alfredo Guevara filed this petition for a writ of

mandamus challenging the trial court’s July 8, 2019 order granting real party in interest’s motion

to strike the section 18.001 counteraffidavit of Monte Horne. Entitlement to mandamus relief

requires relators to show both that the trial court has clearly abused its discretion and that relators

have no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding). After reviewing the petition for writ of mandamus, real party’s

response, the Texas Association of Defense Counsel’s amicus brief, the Texas Trial Lawyers

Association’s amicus brief, and the mandamus record, we conclude relators have failed to show

their remedy by appeal is inadequate. See In re Jeremiah Parks, No. 05-19-00375-CV, slip op.

at 5 (Tex. App—Dallas Feb. 18, 2020, orig. proceeding) (mem. op.); In re Flores, No. 01-19-

00484-CV, 2020 WL 425297, at *1–2 (Tex. App.—Houston [1st Dist.] Jan. 28, 2020, orig.

proceeding).
       Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P.

52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought).




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE

191049F.P05




                                                 –2–